DETAILED ACTION
The communications received 12/28/2020 have been filed and considered by the Examiner. Claims 1-6 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 7-10 are cancelled by the Applicant and therefore withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected product, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/28/2020.

Claim Objections
Claim 2 is objected to because of the following informalities:  “water crushing” should read “water, crushing” or similar.
Claim 3 is objected to because of the following informalities: “take phase transition” should read “undergo a phase transition” or similar phrasing.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “serous fluid” in claims 1-2 is used by the claim to mean a “slurry” while the accepted meaning is “a clear to pale yellow watery fluid that is found in the body especially in the spaces between organs and the membranes which line or enclose them…” [see Merriam-Webster definition supplied]. The term is indefinite because the specification does not clearly redefine the term. For purposes of examination this term is understood to refer to a slurry. Claims 2-6 are similarly rejected as depending off of a previously rejected claim. 
high consistency" in claim 2 is a relative term which renders the claim indefinite.  The term "high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what consistency would make a slurry or pulp sufficiently have a high consistency. For purposes of examination, this is understood to mean that the pulp is less dilute than the resultant slurry. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nonomura et al (US 2004/0084166) hereinafter NONOMURA.
As for claim 1, NONOMURA discloses a plant based molding process (as it can use pulp from woody and non-woody plants) [0005; 0008]. The Examiner notes that a pulp formed of wood is derived from a plant, and that this would be equivalent to a plant pulp.  
.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over NONOMURA as applied to claim 1, further as evidenced by or in the alternative obvious in view of Osaki     (US 2008/0026093) hereinafter OSAKI and in view of Guo et al (US 2018/0100272) hereinafter GUO. 
As for claim 2, NONOMURA discloses claim 1 but does not disclose how the slurries are produced. 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have used the process of GUO to produce a slurry to produce the slurries of NONOMURA in order to produce molded articles in a manner that is both environmentally friendly and cost effective. As NONOMURA is compatible with non-wood fibers [NONOMURA: 0021], one of ordinary skill in the art would have expected success.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over NONOMURA/GUO as applied to claim 2, further as evidenced by or in the alternative obvious in view of Osaki (US 2008/0026093) hereinafter OSAKI.
As for claim 3, NONOMURA/GUO teaches claim 2 and NONOMURA further teaches that the non-fiber material under goes a phase transition (as a blowing agent creates bubbles in a foam therefore substantially undergoes phase transition see OSAKI paragraph 0035) and then is migrated towards the pulp layer through changes in temperature (heating) and pressure (pressing) [0024; 0025-31; 0034]. 
prima facie obvious [see e.g. MPEP 2143(I)(B)].
As for claim 4, NONOMURA/GUO/OSAKI teach claim 3 and NONOMURA further teaches that the temperature is between 30 degrees below zero and 280 degrees (150 to 230 degrees C which falls within the claimed range) [0022] and a pressure is between 1 MPa and 11MPa (0.2 to 3 MPa which overlaps the claimed range) [0033].
A prima facie case of obviousness is established when a claimed narrow range is within a broad prior art range or partially overlaps or touches the broad range;
Harris, 409 F.3d at 1341; Peterson, 315 F.3d at 1329-30.
As for claim 5, NONOMURA/GUO/OSAKI teach claim 4 and GUO further teaches that the concentration of both slurries is 0.5-2.0% [0033] which overlaps the claimed ranges of 0.5-1.5% and 0.8-1.5%. 




Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over NONOMURA/GUO/OSAKI as applied to claim 5 above, and further in view of Asayama et al (US 2002/0012759) hereinafter ASAYAMA.

ASAYAMA teaches a pulp that is used in press molding [0038] that has excellent moldability and no unevenness with high productivity [0038]. The pulp is formed of non-wood fibers as well as corrugated waste papers which improve the extensibility and strength of the resultant product [0056; 0059-60]. 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have added waste corrugated paper of ASAYAMA to the slurry of NONOMURA/GUO in order to improve the extensibility and strength of the resultant product. As GUO teaches that the herb based pulp is compatible with waste paper mixtures and as ASAYAMA is compatible with non-wood pulps, one of ordinary skill in the art would have expected success in the combination.       
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisa Vera whose telephone number is (571)270-7414.  The examiner can normally be reached on M-F 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.V./Examiner, Art Unit 1748                                                                                                                                                                                                        
/Eric Hug/Primary Examiner, Art Unit 1748